Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/19/2022 has been entered.
	
Response to Arguments
Applicant's arguments and amendments filed 8/19/2022 overcame the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Objections
 	Claim 39 is objected to because of the following informalities: “one exhaust port into the at least one intake port of another fluid pumping chamber of the two fluid pumping chambers” is understood as “one exhaust port into the at least one intake port –of the other-- fluid pumping chamber of the two fluid pumping chambers”. There is only two fluid pumping chambers. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

If applicant does not agree with the objection to the claim above, claims 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,426,639. Although the claims at issue are not identical, they are not patentably distinct from each other claiming the same limitations (note the series configuration):
15. A vacuum pump for a prosthetic device, the vacuum pump comprising: a housing having an inner wall; a piston having an outer diameter, a top surface, and a bottom surface, the piston being held stationary relative to the housing; a shaft having an inner surface and being positioned between the inner wall of the housing and the outer diameter of the piston; a first evacuation chamber positioned between the top surface of the piston and the inner surface of the shaft, the first evacuation chamber having a variable volume as the shaft moves axially in relation to the piston and the housing, the first evacuation chamber being in fluid communication with a first valve and a second valve; a second evacuation chamber positioned between the bottom surface of the piston and the inner surface of the shaft, the second evacuation chamber having a variable volume as the shaft moves axially in relation to the piston and the housing, the second evacuation chamber being in fluid communication with a third valve and a fourth valve; a switch configured to control the operation of the vacuum pump between a parallel vacuum pump configuration in which the upper and lower fluid chambers are separately fluidly connected to a socket of the prosthetic device and a series vacuum pump configuration in which the upper and lower fluid chambers are fluidly connected in series with each other and the socket; wherein at least one of the first and third valves is configured to fluidly connect to the socket and at least one of the second and forth valve is fluidly connected to atmosphere.
16. The vacuum pump of claim 15, wherein in the parallel vacuum pump configuration, the first and third valves are both configured to fluidly connect to the socket and the second and fourth valves are fluidly connected to atmosphere, and wherein in the series vacuum pump configuration, the first valve is configured to fluidly connect to the socket, the second valve is fluidly connected to the second evacuation chamber, the third valve is fluidly connected to the second evacuation fluid chamber, and the fourth valve is fluidly connected to atmosphere.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al (7,744,653) in view of Conrad (2017/0058883).
Referring to at least figure 36, Rush et al teaches a weight activated vacuum pump for a prosthetic device.

    PNG
    media_image1.png
    840
    601
    media_image1.png
    Greyscale

Said pump comprising a hollow elongate structure 600;
a piston 616 secured within the hollow elongate structure;
a first fluid pumping chamber (top side 628 of vacuum chamber 623) positioned above a top surface of the piston, the first chamber having a variable volume as a shaft 610 moves axially in relation to the piston, the first chamber being fluidly connected to a socket 102 of the prosthetic device through intake valve 675 and fluidly connected to atmosphere through exhaust valve 676;
a second fluid pumping chamber (bottom side 629 of vacuum chamber 623) positioned below a surface of the piston, the second chamber having a variable volume as the piston moves axially relative to the shaft, the second fluid pumping chamber being fluidly connected to the socket through intake valve 625 and fluidly connected to atmosphere through exhaust valve 626.
Rush et al states:
This configuration would pump air from the socket on both the extension and compression, or inward and outward stroke, of the shaft 610, thereby doubling the rate at which air is removed from the socket. This configuration includes the installation of a second set of check valves 675, 676 on the socket or proximal side 628 of the piston 616.
This configuration is equivalent to applicant’s parallel configuration shown below in FIG. 2A.

    PNG
    media_image2.png
    698
    552
    media_image2.png
    Greyscale

However, Rush et al is silent regarding configuring the pump such that the first fluid chamber (enclosed space having a variable volume - claim 39) and second fluid chamber (enclosed space having a variable volume – claim 39) are connected in a series configuration. 
Conrad also teaches a vacuum pump have a first fluid pumping chamber 13a and a second fluid pumping chamber 13b (two pump stages) which can be configured in either a parallel or a series configuration. Figure 2C shows a series configuration using air chamber 43. See par. 0027-0030 and 0050-0051.

    PNG
    media_image3.png
    336
    479
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have configured the intakes and exhaust ports (and one-way valves as necessary) to have configured the weight activated vacuum pump of Rush et al in a series configuration as taught by Conrad such that, “if two pump stages are to be formed in series, the outlet of the one working space is connected to the inlet of the other working space. A vacuum pump having a higher compression is thereby produced (par. 0027)”.
Regarding the specificity of the first valve, second valve, third valve, etc. and similar limitations used in claims 38 and 39, it would have been obvious to one have ordinary skill in the art to have claimed or tried the configurations with a reasonable expectation of success. 
Regarding at least claim 32, the valves are one-way valves.
Regarding at least claim 33, housing 620.
Regarding at least claim 40 is interpreted as positively claiming the leg, socket and liner. See figure 3.
Regarding at least claims 41-43, see figure 36 included above.
All other limitations are inherent to the structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774